I dissent. The main contention of appellant is that his land has been assessed while it has received no benefits. This contention is based upon the following general facts: District No. 108 is one of the largest reclamation districts in the state, and includes about seventy thousand acres of land. It is bounded on the east by the Sacramento *Page 626 
river, and on the west by the slope of the plains up toward a range of hills which skirt, that side of the Sacramento valley. It runs north and south from Knight's Landing, in Yolo county, on the south to the Sycamore slough in Colusa county. The district was organized more than twenty-five years before the commencement of this action. The main and most pressing source of overflow was, undoubtedly, the Sacramento river; and the main work to be done was the leveeing of the west bank of the river and the filling up along the bank of certain sloughs which flowed out from it. All the actual work which had been done before the commencement of this suit was on and along the said west bank of the river, and in establishing pumping plants. Great difficulty has been experienced in maintaining this levee so as to prevent any flow of water from the river into the district. Despite all efforts to prevent it, the river for many years frequently broke through the levee at places and inundated the district. It was only a year or two before the commencement of this suit that the levee was perfected so as to prevent any water flowing out from the river. On the western side of the district there are creeks and depressions which are usually dry, but which in the rainy season frequently carried considerable water; but before the river levee had been made perfectly secure it was supposed that the water which flooded the district came entirely from the river, and that the water which came from the western hills was so absorbed by the soil which had been dried out during the long summers that it would not materially affect any of the lands in the district. But after the water of the river had been entirely prevented from flowing out it was then discovered that the water from the western hills did actually flow upon the land of respondent and others, so as to make it unfit for cultivation notwithstanding the water from the river had been excluded. It is quite clear from the evidence that injury from the western waters was not known or anticipated until after the flow from the river had been completely stopped. After that the commissioners commenced to have surveys made for the purpose of erecting works to protect against the hill waters; but at the time the assessment here in question was levied the appellant's land was not protected from the said last-mentioned waters. And *Page 627 
appellant contends that upon this state of facts his lands had not been benefited by the work therefore done by the district, and that therefore the assessment is invalid. I do not think, however, that this contention can be maintained. Of course, in a district like the one here in question, and indeed in any district, all the work necessary to a complete reclamation cannot be done at once; and, if no assessment could be levied and enforced until the reclamation was complete, no district could be maintained or made to serve the purposes intended. The law contemplates a gradual progression of the work, looking to final complete protection and prospective benefits to be enjoyed after the reclamation shall have been perfected, and, with that end in view, provides for additional assessments. Moreover, as there is, at the start, more or less uncertainty as to what will be necessary to accomplish the complete reclamation, it is provided, not only that the original plans may be modified, but that, when necessary, new and additional plans may be adopted. By section 3456 of the Political Code power is given to make assessments proportionate to the whole expense "and to the benefits which will result from such works"; and by section 3454 the board is given power in its discretion, to modify or change such original plan or plans, or to adopt new, supplemental, or additional plan or plans, when, in its judgment the same shall have become necessary. In the case at bar the assessment in question was for work done as hereinbefore stated; and, in view of the provisions of the law above referred to, appellant is not in a position to deny that benefits to his land "will result from such works." We are not called upon to say what consequences would follow if no further works were contemplated, or if no such works should be commenced or prosecuted to completion within a reasonable time; such a condition of affairs does not appear here. And as appellant frequently asked witnesses if his lands would be benefited if the works should stop just where they now are, it was not error to allow respondent to show the facts, as above stated, about the waters on the west line of the district, the intention to construct works to protect against such waters, and the initiatory steps taken for that purpose.
The assessment is not invalid because certain lands in the district were not assessed. The commissioners found that *Page 628 
these were alkalai lands and of no value, and that the reclamation works would be of no benefit to them; and the evidence supports this conclusion. This matter was definitely settled against appellant's contention in Reclamation Dist. No.3 v. Goldman, 65 Cal. 635, and Lower Kings River etc. Dist. v.Phillips, 108 Cal. 306.
I do not think that there are any other grounds for reversing the judgment, and think that it should be affirmed.
Rehearing denied.